Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This Office Action is in response to the amendment filed on 03/08/2022.
	Currently, claims 1-25 are pending with claims 4-5, 11-19 and 23-24 being withdrawn from consideration as drawn to non-elected Groups or species.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Or

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by CN 105892221 (the 221’ reference published 08/24/2016).
As to claim 1, the 221’ reference shows in Fig. 18 (here slightly turned at an angle 20 degrees to the left) a semiconductor device, comprising: 
a substrate (substrate 100: [0075] first introducing); 
a U-shaped channel above the substrate (see the overall channel structure 450 made of parts 451 near the source, 452 near the drain and near 453 down at the bottom), wherein the U-shaped channel includes a channel bottom (the portion at 453 and here taken along with the lower parts of the 451 and 452 portions that are down very low at the height of the portion pointed to by 453, or in other words all of the structure 450’s lower portions down below the inner middle top surface that is down in the dip of the U), a first channel wall and a second channel wall parallel to each other (see the right hand wall of the part of 451 towards the inner part of the device being “a first channel wall” and then see the left hand wall of the part of 452 towards the inner part of the device being “a second channel wall”), a source area (see the part of 451 up near 510), and a drain area (see part of 452 up near 520), the first channel wall intersects with the channel bottom at a first end and intersects with the source area at a second end (note that the first channel wall designated above “intersects” with, or touches and meets at a point, the source area of 451 up near 510 at the upper end, and also “intersects” with, or touches and meets at a point, the channel bottom designated above at the lower end), and the second channel wall intersects with the channel bottom at a first end and intersects with the drain area at a second end (note that the second channel wall designated above “intersects” with, or touches and meets at a point, the drain area of 452 up near 520 at the upper end, and also “intersects” with, or touches and meets at a point, the channel bottom designated above at the lower end); 
a gate dielectric layer (see gate dielectric 300; [0076] introducing) above the substrate and in contact with the channel bottom (note 300 contacts 453 and is above 100); 
a gate electrode (see gate electrode 250; [0075] introduces) above the substrate and in contact with the gate dielectric layer (note 250 touches 300 and is above 100), wherein the gate electrode extends laterally beyond the first channel wall and the second channel wall of the U-shaped channel (note that with the device turned on its side by 20 degrees leftwards the inner sidewalls noted above will have the gate extend laterally past them in the normal horizontal, with the left side obviously poking out, but when turned the right side also pokes out a bit); and 
a source electrode coupled to the source area (see source electrode 510 coupled to the part of 451 near 510; [0088] introduces this), and a drain electrode coupled to the drain area (see drain electrode 520 near to the part of 452 near 520; [0088] introduces this).  

As to claim 3, the 221’ reference shows the device wherein the gate electrode is a bottom gate electrode between the substrate and the channel bottom (see 250 between the part 100 as substrate and channel bottom of 450), the gate dielectric layer is between the gate electrode and the channel bottom (see 300 between 250 and bottom of 450), and the semiconductor device further includes a passivation layer between the first channel wall and the second channel wall (see passivation layer 700 between the first and second channel walls noted above; [0095]).  


Claim(s) 1, 2, 3 and 6-10 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (“Kim” US 2016/0204135 published 07/14/2016).  
     As to claim 1, the Kim reference shows in Fig. 2 (see also Fig. 1 for top view, and then Fig. 3-6 for the method of making; [0079]) a semiconductor device, comprising: 
a substrate (110 as plastic sub; [0080]); 
a U-shaped channel above the substrate (see the channel in material 154 of IGZO that makes up the channel of the transistor; [0084] and [0065] has the materials listed), wherein the U-shaped channel includes a channel bottom (near the bottom of the channel part of 154), a first channel wall and a second channel wall parallel to each other (as first channel wall see the right hand sidewall of the little dip in 154 where 155 goes down into it, and then see the matching left hand sidewall as second channel wall), a source area (note the part of 154 near the source 173), and a drain area (see the area of 154 over near drain 175), the first channel wall intersects with the channel bottom at a first end and intersects with the source area at a second end (note the sidewall on the right hand intersects the channel bottom at lower end thereof, and intersects with the source area of 154 up at its top end), and the second channel wall intersects with the channel bottom at a first end and intersects with the drain area at a second end (note the sidewall on the left hand intersects the channel bottom at lower end thereof, and intersects with the source area of 154 up at its top end); 
a gate dielectric layer (gate dielectric is 140 of SiO; [0052]) above the substrate and in contact with the channel bottom (note that 140 contacts the channel bottom of 154); 
a gate electrode (see gate electrode 124 as a whole; [0045]; alternatively the office can here just designate 124r as the gate electrode part and left the 124p undesignated for depending claims below) above the substrate and in contact with the gate dielectric layer (see 124, or alternately 124r in the alternate grounds of rejection noted above, both being above the substrate and in contact with 140), wherein the gate electrode extends laterally beyond the first channel wall and the second channel wall of the U-shaped channel (see the gate 124, or in the alternate part 124r for depending claims below, being a gate electrode that extends laterally left and right of the inner sidewalls designated above); and 
a source electrode coupled to the source area (note the source electrode as a whole 173; [0056]), and a drain electrode coupled to the drain area (see the drain electrode as a whole; [0056]).  

As to claim 2, Kim shows the device above further comprising: a first spacer next to the first channel wall (note the part of 155 next to the right hand sidewall of the dip in 154 here acting as a generic spacer and being next to the right hand sidewall, the source area of 154 and the source electrode 173),
a second spacer next to the second channel wall (note the part of 155 next to the left hand sidewall of the dip in 154 here acting as a generic spacer and being next to the right hand sidewall, the source area of 154 and the source electrode 173), the drain area, and the drain electrode.  

As to claim 3, Kim shows the device wherein the gate electrode is a bottom gate electrode between the substrate and the channel bottom (see 124/124r between the part 110 as substrate and channel bottom of 154), the gate dielectric layer is between the gate electrode and the channel bottom (see 140 between 124/124r and bottom of 154), and the semiconductor device further includes a passivation layer between the first channel wall and the second channel wall (see passivation layer 180 between the first and second channel walls noted above; [0073]).  

As to claim 6, Kim shows the device wherein the gate dielectric is SiO (see above).  

As to claim 7, Kim shows the device wherein the U-shaped channel includes IGZO (see the layer 154 being IGZO as noted above).  

As to claim 8, Kim shows the device wherein the gate electrode includes copper (see 124r being copper; [0080]).  

As to claim 9, Kim shows the device wherein the substrate is a plastic substrate (see plastic substrate 110; [0080]).

As to claim 10, Kim shows the device wherein the semiconductor device is above an interconnect, and the interconnect is above the substrate (note that when 124r is designated as the gate electrode then 124p is available for designation as an interconnect part; [0080]; note also that this part is above the substrate and the main semiconductor device is above the part 124p).    


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 20-22 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (“Kim” US 2016/0204135 published 07/14/2016) as applied to claims above, in view of Ahmed et al. (“Ahmed” US 9,559,215 patented 01/31/2017).
As to claim 20, Kim shows the device as related above for claim 1 and its depending claims, but fails to show the overall device being a computer device explicitly, where the computer device explicitly includes a processor and a memory device coupled to the processor and such that either of the processor or the memory includes the device in Kim.  

Ahmed shows an overall device which is a computer device and which includes a processor and memory device coupled to the processor (note the computer with processor that has memory device DRAM coupled thereto through the motherboard they are both coupled to; col. 10, lines 15-38) such that either of the processor or memory includes a transistor (see the processor including a TFT type transistor in col. 10, lines 65-66).  

It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have used the overall device as taught by Ahmed as an application to which to apply the device of Kim with the motivation of putting the smaller device in Kim to good real-life macro scale uses/applications (see the overall device of Ahmed incorporating smaller parts like in Kim in order to put them to the uses in col. 10, line 26-38 as noted in col. 10, lines 63-67) where here the office will choose the sub-species that has an antenna therein (see col. 10, line 32 for the antenna embodiment).   

As to claim 21, Kim as modified by Ahmed above shows the device with the same designations as made for claim 2 above.  

As to claim 22, Kim as modified by Ahmed above shows the device wherein the gate electrode is a bottom gate electrode between the substrate and the channel bottom (note the gate electrode in Kim is a bottom gate and is between the substrate and channel bottom designated above), the gate dielectric layer is between the gate electrode and the channel bottom (note the gate dielectric in Kim is between the gate electrode and the channel bottom as designated above), and the semiconductor device further includes a passivation layer between the first channel wall and the second channel wall (note the passivation layer 180 being between the right channel wall and the second channel wall in Kim; [0091]).   

As to claim 25, Kim as modified by Ahmed above shows the device wherein the computing device is a wearable device or a mobile computing device (note that the office here finds the computing device in the combination above to be mobile from Ahmed in the combination above), the wearable device or the mobile computing device including one or more of an antenna (note the antenna in the combination above is in the overall device), a touchscreen controller, a battery, an audio codec, a video codec, a power amplifier, a global positioning system (GPS) device, a compass, a Geiger counter, an accelerometer, a gyroscope, a speaker, or a camera.  




Response to Arguments
Applicant’s arguments, see Remarks, filed 03/08/2022, with respect to the prior rejection under 35 U.S.C 112(b) have been fully considered and are persuasive.  The prior rejection under 35 U.S.C 112(b) has been withdrawn. 
Applicant's arguments filed 03/08/2022 regarding the art rejections have been fully considered but they are not fully persuasive.  The office understands the applicant’s overall argument as it appears they are trying to have the gate extend out fatter than the one in the CN 221’ reference.  Here however the office notes that the reference is subject to turning on its side a bit and when such is done it appears the gate will poke out a bit on the left and on the right as compared to the inner sidewalls.  If the applicant is talking about some specific outermost sidewalls and wants to lock those down and have the gate go out past those (say some lowermost outermost sidewalls like those of 115 and 117 in the applicant’s device) then when sufficient language is put in then that will likely at least cause the 221’ reference to not anticipate.  With that said, the reference US 2020/0012132 and many other references showing a fatter gate may end up creating a combination rejection under 103, or still outright anticipating by itself.  
The office notes further that the applicant does not appear to have addressed the Kim reference and so there is no reply made here to any arguments regarding Kim.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRANT S WITHERS whose telephone number is (571)270-1570. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on 571-272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.








Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GRANT S WITHERS/Primary Examiner, Art Unit 2891